FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                      UNITED STATES COURT OF APPEALS                  July 31, 2018
                                  TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                      Clerk of Court


 BRANDON MAURICE FORD,

          Plaintiff-Appellant,
 v.                                                       No. 18-1248
 JEFFERSON COUNTY SHERIFF’S                          (18-CV-00953-LTB)
 OFFICE; INMATE SERVICES;                                 (D. Colo.)
 SHERIFF JEFFERSON COUNTY;
 COUNTY OF GOLDEN COLORADO,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before PHILLIPS, McKAY, and BALDOCK, Circuit Judges.


      Plaintiff Brandon Maurice Ford was a detainee in the Jefferson County Jail,

Golden, Colorado, when he filed a pro se § 1983 complaint alleging that the Sheriff’s

Office violated his civil rights by denying him a halal/kosher diet.        With his

complaint, Plaintiff submitted a deficient motion to proceed in forma pauperis

(IFP). The next day, a magistrate judge noted the motion’s deficiencies and directed

Plaintiff to cure those deficiencies within thirty days. Plaintiff did not do so but

instead filed a slew of non-responsive pleadings. After the thirty day period allotted


      *
         This order and judgment is not binding precedent except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however,
for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Plaintiff to cure had passed, the district court dismissed Plaintiff’s complaint without

prejudice for failure to comply with the magistrate judge’s order. The district court’s

order ably sets forth the barrage of pleadings Plaintiff filed in response to the order

to cure and explains why dismissal of his complaint was justified:

      [The] Magistrate Judge . . . clearly directed Plaintiff to submit a
      Prisoner’s Motion and Affidavit to Proceed Pursuant to 28 U.S.C.
      § 1915, which includes an authorization to calculate and disburse filing
      fee payments. Plaintiff has now failed to comply with this directive
      within the time allowed. Plaintiff also has continued to file unnecessary
      requests, which border on being an abuse of the judicial process. The
      court, therefore, will dismiss the action for failure to cure deficiencies
      within the time allowed.

The district court acted well within its sound discretion in dismissing the complaint.

We have nothing to add.

      Accordingly, the judgment of the district court is AFFIRMED. Plaintiff’s

motion to proceed on appeal IFP is GRANTED.

                                        Entered for the Court,




                                        Bobby R. Baldock
                                        United States Circuit Judge




                                           2